USCA11 Case: 22-12451    Date Filed: 08/25/2022   Page: 1 of 6




                                        [DO NOT PUBLISH]
                          In the
         United States Court of Appeals
               For the Eleventh Circuit

                ____________________

                        No. 22-12451
                Non-Argument Calendar
                ____________________

PEOPLE'S PARTY OF FLORIDA,
ELISE MYSELS,
CAROLYN WOLFE,
VICTOR NIETO,
                                         Plaintiffs-Appellants,
versus
FLORIDA DEPARTMENT OF STATE, DIVISION                      OF
ELECTIONS,
FLORIDA SECRETARY OF STATE,
in his official capacity,
PASCO COUNTY SUPERVISOR OF ELECTIONS,
in his official capacity,
USCA11 Case: 22-12451                 Date Filed: 08/25/2022          Page: 2 of 6




2                              Opinion of the Court                        22-12451

                                                          Defendants-Appellees.


                            ____________________

                Appeal from the United States District Court
                      for the Middle District of Florida
                 D.C. Docket No. 8:22-cv-01274-TPB-MRM
                          ____________________

Before ROSENBAUM, BRANCH, and GRANT, Circuit Judges.
PER CURIAM:
       On June 3, 2022, the Appellants—the People’s Party of
Florida, a newly recognized political party; Carolyn Wolf and
Victor Nieto, two officers of the political party; and Elise Mysels, a
People’s Party candidate seeking to be placed on the ballot—filed
suit to enjoin Florida from enforcing Fla. Stat. § 99.021. Section
99.021 requires a candidate to sign an oath that she has been a
member of her political party, and not a member of another
political party, for the 365 days before the beginning of the
applicable qualifying period to appear on the ballot. 1 The People’s


1
    Fla. Stat. § 99.021(1)(b) provides that
           any person seeking to qualify for nomination as a candidate of
           any political party shall, at the time of subscribing to the oath
           or affirmation, state in writing . . . [t]hat the person has been a
           registered member of the political party for which he or she is
           seeking nomination as a candidate for 365 days before the
USCA11 Case: 22-12451              Date Filed: 08/25/2022         Page: 3 of 6




22-12451                   Opinion of the Court                              3

Party was recognized by the State of Florida as a minor political
party as of September 1, 2021. The Appellants claimed that they
are injured by Florida’s refusal to recognize the People’s Party as a
political party for the purpose of running candidates for federal,
state, or multicounty district office until after September 1, 2022,
due to the 365-day waiting period in § 99.021.
       The district court denied the Appellants’ motion for a
preliminary injunction on June 22, finding that the Appellants failed
to establish a substantial likelihood of success on the merits or
irreparable injury, that the requested injunction disserved the
public interest, and that the harm to the public interest outweighed
any harm to the Appellants. The Appellants moved for
reconsideration, which the district court denied in a paperless order
in July 2022. The Appellants timely appealed, filing a motion to
expedite, which we granted.




        beginning of qualifying preceding the general election for
        which the person seeks to qualify.
Section 99.021(1)(c), in turns, provides that
        any person seeking to qualify for office as a candidate with no
        party affiliation shall, at the time of subscribing to the oath or
        affirmation, state in writing that he or she is registered without
        any party affiliation and that he or she has not been a registered
        member of any political party for 365 days before the
        beginning of qualifying preceding the general election for
        which the person seeks to qualify.
USCA11 Case: 22-12451        Date Filed: 08/25/2022     Page: 4 of 6




4                      Opinion of the Court                22-12451

       While the appeal has been pending, however, Florida filed a
motion to dismiss the appeal as moot because, according to the
state, we cannot afford the Appellants meaningful relief because
Mysels is not a qualified candidate under Florida law even if she
were to prevail in this Court.
       It is undisputed that the period for candidates to qualify
closed on June 17, 2022—two weeks after the Appellants filed this
action below. To qualify for a political party’s nomination for a
partisan office, a candidate must satisfy five separate requirements,
only one of which the Appellants challenge here. The other,
unchallenged, requirements include, among other things, paying a
filing fee or submitting petitions with a requisite number of
signatures, appointing a campaign treasurer, and filing a financial
disclosure. Fla. Stat. § 99.061(7)(a). It is also undisputed that
Mysels, the sole People’s Party candidate identified by the
Appellants, did not meet any of these requirements by the June 17
deadline.
       Florida argues that, given Mysels’ failure to meet these
unchallenged ballot qualifications, she would remain unqualified
even if we were to enjoin enforcement of the 365-day rule, and so
the case is moot. The Appellants respond that even if Mysels
cannot obtain relief, the other Appellants can, including a
declaratory judgment that the 365-day rule is unconstitutional. For
the reasons explained below, we agree with Florida that this appeal
is moot and dismiss it accordingly.
USCA11 Case: 22-12451             Date Filed: 08/25/2022         Page: 5 of 6




22-12451                   Opinion of the Court                                5

       Under Article III of the U.S. Constitution, our jurisdiction is
limited to “cases and controversies.” Christian Coal. of Fla., Inc. v.
United States, 662 F.3d 1182, 1189 (11th Cir. 2011) (quotations
omitted). One strand of this justiciability doctrine is mootness,
which requires that a controversy “be extant at all stages of review,
not merely at the time the complaint is filed.” 2 Id. at 1190 (citing
Preiser v. Newkirk, 422 U.S. 395, 401 (1975)). “A case is moot when
events subsequent to the commencement of a lawsuit create a
situation in which the court can no longer give the plaintiff
meaningful relief.” Jews for Jesus, Inc. v. Hillsborough Cnty.
Aviation Auth., 162 F.3d 627, 629 (11th Cir. 1998).
        Here, the passage of the June 17 qualification deadline and
Mysels’s failure to satisfy any of the unchallenged qualifications
render the case moot. Because Mysels would remain unqualified
even if we enjoined enforcement of Fla. Stat. § 99.021’s 365-day
rule, there is no meaningful relief to offer the Appellants. Although
the Appellants technically seek relief beyond enjoining
enforcement of the law and qualifying Mysels for the November
2022 ballot—including a declaratory judgment—the only concrete
injury the Appellants allege is the impossibility of Mysels qualifying
as a candidate for the November 2022 election. Tellingly, the
Appellants have failed to identify any other People’s Party member


2
 Article III standing, in contrast to mootness, is assessed only at the outset of
the litigation. Focus on the Family v. Pinellas Suncoast Trans. Auth., 344 F.3d
1263, 1275 (11th Cir. 2003).
USCA11 Case: 22-12451           Date Filed: 08/25/2022      Page: 6 of 6




6                        Opinion of the Court                    22-12451

in Mysels’ predicament or any other aspiring-candidates at all—
even in response to Florida’s motion to dismiss. If we were to
reverse the district court and grant injunctive relief, the only
identified would-be candidate, Mysels, would still be ineligible to
appear on the 2022 ballot based on other (unchallenged) portions
of Florida’s ballot access laws. Thus, we “can no longer give the
[Appellants] meaningful relief.” Jews for Jesus, 162 F.3d at 629.
        Moreover, the fact that the Appellants seek declaratory
relief, in addition to an injunction, does not save the case from
mootness.       “An otherwise nonjusticiable case cannot be
resurrected simply by seeking declaratory relief.” Gagliardi v.
TJCV Land Tr., 889 F.3d 728, 735 (11th Cir. 2018). Absent
“sufficient immediacy and reality,” a declaratory judgment cannot
render a case justiciable. Id. (quoting Preiser, 422 U.S. at 402). The
Appellants would be hard pressed to contend “sufficient
immediacy and reality” given their failure to identify even one
candidate who would qualify for the November 2022 ballot but-for
the 365-day rule.
      Accordingly, we GRANT Florida’s motion to dismiss the
appeal as moot.3




3 We further DENY the Appellants’ motion to reconsider this Court’s August
16, 2022, order, which denied the Appellants leave to file an “Addendum” to
their opening brief.